Appeal from a judgment of the County Court of Ulster County (Vogt, J.), rendered August 29, 1989, convicting defendant upon his plea of guilty of the crime of criminal possession of marihuana in the second degree.
After examining the record in this case, we find that there are no nonfrivolous issues which could be raised on this appeal. Therefore, defense counsel’s application for leave to withdraw is granted and the judgment is affirmed (see, Anders v California, 386 US 738; People v Creeden, 150 AD2d 887).
Judgment affirmed, and application to be relieved of assignment granted. Mahoney, P. J., Weiss, Yesawich, Jr., Crew III, and Harvey, JJ., concur.